Title: John Adams to John Quincy Adams, 3 July 1783
From: Adams, John
To: Adams, John Quincy



My dear Son
Paris July 3. 1783

I can tell you nothing with Certainty when the Peace will be finished. I hope it will not be long.
You may purchase a Suetonius, provided you intend to make a good Use of it.
I long to See you, but can as yet form no Judgment when I shall have that Pleasure. We have no News from Congress, a Neglect which is to the last degree astonishing and inexplicable.

Do you find any Society at the Hague? The Family where you are is good Company but have you any other?
I want your Company very much, for the Time hangs heavily upon me very often. Your affectionate Father

John Adams

